            Case 7:20-cv-03915 Document 1 Filed 05/20/20 Page 1 of 18



Michael Lee (ML 6353)
Lee Law PLLC
579 Fifth Avenue
14th Floor
New York, NY 10017
Telephone: (212) 621-8239
Attorneys for Plaintiff

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                       CASE NO. XX-CV-XX
 OTTER PRODUCTS, LLC,

                        Plaintiff,
                                                                     COMPLAINT
        v.

 CEM SINIKO doing business as
 “DISTRIBUTIONONLINESALES;”
 “WHOLESALEPHONEDEALS;” and
 “BESTCELLPHONEACCESSORIES;” BEGIM
 KHUSSAYANOVA also doing business as
 “BESTCELLPHONEACCESSORIES;” and
 “JOHN DOES” 1-10;

                        Defendants.




       Plaintiff Otter Products, LLC (“Otter Products”) through its attorneys complaining of

Cem Siniko doing business as “distributiononlinesales;” “wholesalephonedeals;” and

“bestcellphoneaccessories;”      Begim     Khussayanova       also    doing     business    as

“bestcellphoneaccessories;” and "John Does" 1-10 (hereinafter collectively referred to as

"Defendants") hereby alleges as follows:

                                STATEMENT OF THE CASE

       1.       This is a suit by Otter Products against Defendants for: (i) counterfeiting and

infringement of registered trademarks in violation of Section 32 of the Lanham Act, 15 U.S.C.

§ 1114; (ii) federal trademark dilution in violation of Section 43(a) of the Lanham Act, 15
            Case 7:20-cv-03915 Document 1 Filed 05/20/20 Page 2 of 18



U.S.C. § 1125(c); (iii) unfair competition, false designation of origin, and false description in

violation of Section 43(a) of the Lanham Act, 15 U.S.C. § 1125(a); and (iv) unfair and deceptive

business practices in violation of N.Y. Gen. Bus. L. § 349.

       2.       This action concerns the distribution of large quantities of merchandise bearing

counterfeits and infringements of Otter Products’ federally registered trademarks in the United

States. As described more fully below, Defendants have conspired knowingly and intentionally

to distribute and sell counterfeit merchandise. Defendants have willfully infringed Otter

Products’ valuable trademarks, creating a strong likelihood of confusion among consumers who

expect that merchandise bearing Otter Products’ trademarks will be genuine Otter Products

product and causing both monetary and other irreparable injury to Otter Products.

                               JURISDICTION AND VENUE

       3.       This Court has jurisdiction over the federal trademark claims asserted in this

action under 15 U.S.C. § 1121, and 28 U.S.C. § 1331 and 28 U.S.C. § 1338.

       4.       Defendants are subject to the Court’s jurisdiction because they have committed

the acts complained of herein in this District, reside in this District, and do business in this

District. Specifically, Defendants have sold infringing product in this District.

       5.       Defendants are subject to the jurisdiction of this Court pursuant to and in

accordance with Rule 4 of the Federal Rules of Civil Procedure.

       6.       Venue is proper in this District pursuant to 28 U.S.C. § 1391(b).

                                           PARTIES

       7.       Plaintiff Otter Products is a limited liability company duly organized and

existing under the laws of the State of Colorado, and having its principal place of business

located at 209 S. Meldrum Street, Fort Collins, CO 80521.

       8.       Upon information and belief, defendant Cem Siniko (“Siniko”) is an individual
              Case 7:20-cv-03915 Document 1 Filed 05/20/20 Page 3 of 18



that resides at 15824 E 117th Avenue, Commerce City, CO 80022.

         9.       Upon     information    and    belief,   defendant    Begim     Khussayanova

(“Khussayanova”) is an individual that resides at 4601 S Balsam Way, Apt. 424, Littleton, CO

80123.

         10.      The identities of "John Does" 1-10 are not currently known to Otter Products.

Upon information and belief, they are associated with Defendants and have contributed to

Defendant’s unlawful activities. Otter Products will use its best efforts to identify these "John

Does", and upon further knowledge and investigation, Otter Products will amend its pleadings

accordingly.

                                  FACTUAL ALLEGATIONS

A. Otter Products’ Famous Products and Trademarks

         11.      Otter Products began with the entrepreneurial vision of its founder, Curt

Richardson. An injection molder by trade, Richardson designed the first “OtterBox” in 1995.

The first OtterBox was a durable waterproof box used to keep electronics dry while participating

in water sports such as diving or surfing. However, through iterative design changes, what

started as a waterproof box evolved into a line of functional, durable, and award-winning

personal electronics cases. Today, Otter Products’ OtterBox ® cases stand as one of the best-

selling brands of mobile phone and tablet cases worldwide, with cases for a broad variety

personal electronics.

         12.      For nearly two decades, Otter Products has marked its OtterBox ® brand products

with a set of trademarks that have come to symbolize a profound company heritage,

entrepreneurial spirit, and superior craftsmanship. This reputation started with the design of the

first OtterBox® in 1995, and has since expanded into a robust global marketplace. From its

prescient inception to its products’ establishment as a household name, Otter Products has
         Case 7:20-cv-03915 Document 1 Filed 05/20/20 Page 4 of 18



expended great amounts of time, money, and effort advertising and promoting its OtterBox ®

trademarks globally, including throughout the United States and in this District. As a result of

these investments and its widespread success, Otter Products has developed considerable

goodwill and a reputation for the highest quality products. Otter Products has continuously used

its trademarks to distinguish its OtterBox® products and uphold this reputation.

       13.     Otter Products is the owner of various trademarks registered with the United

States Patent and Trademark Office (“USPTO”). Such trademarks include, but are not limited

to the following, among others:

                                       USPTO
                                                  Registration
             Trademark               Registration                             Goods
                                                     Date
                                      Number

                                                                     IC 028. US 022 023 038
             OTTER BOX                  2287619       10/19/1999     050. G & S: non-metal,
                                                                     water-tight containers for
                                                                     outdoors recreational use.

                                                                     IC 009. US 021 023 026
                                                                     036 038. G & S:
                                                                     Protective cases for
                                                                     handheld electronic
                                                                     devices, namely, portable
             OTTER BOX                  3788535       05/11/2010
                                                                     music players, portable
                                                                     video players, cell phones
                                                                     and computers; specially
                                                                     adapted protective
                                                                     carrying cases for
                                                                     computers.
                                                                     IC 042. US 100 101. G &
                                                                     S: Providing a website
             OTTERBOX                   4509483       04/08/2014
                                                                     featuring news and
                                                                     commentary in the field
                                                                     of mobile technology.
                                                                     IC 009. US 021 023 026
                                                                     036 038. G & S:
                                        4602221       09/09/2014     Protective covers and
                                                                     cases for handheld
                                                                     electronic devices,
                                                                     namely, cell phones,
  Case 7:20-cv-03915 Document 1 Filed 05/20/20 Page 5 of 18



                                                 portable media players,
                                                 tablets, personal digital
                                                 assistants, e-book readers,
                                                 and computers; protective
                                                 covers and cases for
                                                 computers.
                                                 IC 035. US 100 101 102.
                                                 G & S: On-line retail
                                                 store services featuring
                                                 protective covers and
  OTTERBOX               4451386    12/17/2013   cases for personal
                                                 electronic devices,
                                                 namely, cell phones,
                                                 portable media players,
                                                 tablets, e-book readers,
                                                 and computers.
                                                 IC 009. US 021 023 026
                                                 036 038. G & S:
DEFENDER SERIES          4616874    10/07/2014   Protective covers and
                                                 cases for personal
                                                 electronic devices,
                                                 namely, cell phones.
                                                 IC 009. US 021 023 026
                                                 036 038. G & S:
                                                 Protective cases for
                                                 interactive, handheld
DEFENDER SERIES          3623789    05/19/2009
                                                 electronic devices,
                                                 namely, portable music
                                                 players, portable video
                                                 players and tablet
                                                 computers.
                                                 IC 009. US 021 023 026
                                                 036 038. G & S:
                                                 Protective cases for
                                                 handheld electronic
                                                 devices, namely, portable
                         3791318    05/18/2010
                                                 music players, portable
                                                 video players, cell phones
                                                 and computers; specially
                                                 adapted protective
                                                 carrying cases for
                                                 computers.
          Case 7:20-cv-03915 Document 1 Filed 05/20/20 Page 6 of 18



                                                                      IC 009. US 021 023 026
                                                                      036 038. G & S:
                                                                      Protective cases for
                                                                      handheld electronic
                                                                      devices, namely, portable
                                         4293603        02/19/2013
                                                                      music players, portable
                                                                      video players, cell phones
                                                                      and computers; specially
                                                                      adapted protective
                                                                      carrying cases for
                                                                      computers.
                                                                      IC 009. US 021 023 026
                                                                      036 038. G & S:
                                                                      Protective cases for
                                                                      handheld electronic
                                                                      devices, namely, portable
          COMMUTER                       3791317        05/18/2010
                                                                      music players, portable
                                                                      video players, cell phones
                                                                      and computers; specially
                                                                      adapted protective
                                                                      carrying cases for
                                                                      computers.
                                                                      IC 009. US 021 023 026
                                                                      036 038. G & S:
                                                                      Protective cases for
                                                                      handheld electronic
      COMMUTER SERIES                    3963182        05/17/2011
                                                                      devices, namely,
                                                                      multifunctional mobile
                                                                      phones, portable music
                                                                      players, portable video
                                                                      players and computers.
       (hereinafter collectively referred to as the “Otter Products Registered Trademarks”).

       14.     The Otter Products Registered Trademarks are valid, in full force and effect,

protectable and exclusively owned by Otter Products. Otter Products has continuously used the

Otter Products Registered Trademarks during all time periods relevant to Otter Products’

claims. As a result, the Otter Products Registered Trademarks have become incontestable

pursuant to 15 U.S.C. § 1065.

       15.     The Otter Products Registered Trademarks have been used regularly in interstate

commerce, including within this District, to identify and distinguish Otter Products’ high quality
           Case 7:20-cv-03915 Document 1 Filed 05/20/20 Page 7 of 18



merchandise including, but not limited to, dirt resistant mobile phone cases, dirt resistant tablet

cases, shock resistant mobile phone cases, shock resistant tablet cases, drop resistant mobile

phone cases, drop resistant tablet cases, mobile phone accessories, tablet accessories, and other

goods.

         16.   Due to the overwhelming amount of resources exhausted by Otter Products in

order to create, protect, enforce, and promote the Otter Products Registered Trademarks, the

Otter Products Registered Trademarks have achieved secondary meaning as identifiers of high

quality merchandise including, but not limited to, dirt resistant mobile phone cases, dirt resistant

tablet cases, shock resistant mobile phone cases, shock resistant tablet cases, drop resistant

mobile phone cases, drop resistant tablet cases, mobile phone accessories, tablet accessories,

and other goods.

         17.   The Otter Products Registered Trademarks are recognized around the world and

throughout the United States by consumers as signifying authentic, high quality OtterBox ®

products. As such, the Otter Products Registered Trademarks qualify as famous marks as the

term is used in 15 U.S.C. § 1125(c)(1) and achieved such fame prior to Defendants’ conduct

that is the subject of this Complaint.

B. Defendants’ Illegal Activities

         18.   Upon information and belief, Defendants are offering for sale, selling, and using

in interstate commerce merchandise bearing counterfeits and infringements of the Otter

Products Registered Trademarks (the “Infringing Products”).

         19.   Despite having notice of their illegal activities, Defendants continued to offer

for sale and sale a large amount of Infringing Product. Defendants are willful infringers of the

Otter Products Registered Trademarks causing irreparable harm to Otter Products and the

unsuspecting public who are being defrauded into purchasing such illegal merchandise.
          Case 7:20-cv-03915 Document 1 Filed 05/20/20 Page 8 of 18



       20.        Otter Products has a long history of enforcing intellectual property violations

against Siniko.

       21.        In November 2017, Otter Products delivered a cease and desist letter to Siniko

concerning the offer for sale and sale of “Otterbox” cellphone cases at kiosks in Denver,

Colorado. These cases were infringing upon Otter Product’s registered patents. During the

service of one of these letters, employees of Siniko, threatened to break the phone of an

employee of Otter Products.

       22.        This previous legal action by Otter Products, did not deter Defendants

unauthorized activities. Defendants had been offering for sale and selling a large amount of

Infringing    Products       on    the   www.eBay.com        website    (“eBay”)     using    the

“distributiononlinesales”, “wholesalephonedeals”, and “bestcellphoneaccessories” user names,

causing Otter Products to investigate such activities.

       23.        On or about March 30, 2020, an agent for Otter Products made a purchase from

the “distributiononlinesales” eBay user of an “OtterBox” cellphone case (“First Purchase”).

       24.        Subsequently, Otter Products reviewed the First Purchase and confirmed that the

First Purchase was not authentic Otter Products merchandise and did, in fact, bear counterfeits

and infringements of the Otter Products Registered Trademarks.

       25.        Thereafter, eBay informed Otter Products that the “distributiononlinesales”

eBay user had sold at least 73 Infringing Products in 23 listings.

       26.        On or about April 7, 2020, an agent for Otter Products made a purchase from the

“bestcellphoneaccessories” eBay user of an “OtterBox” cellphone case (“Second Purchase”).

       27.        Subsequently, Otter Products reviewed the Second Purchase and confirmed that

the Second Purchase was not authentic Otter Products merchandise and did, in fact, bear

counterfeits and infringements of the Otter Products Registered Trademarks.
           Case 7:20-cv-03915 Document 1 Filed 05/20/20 Page 9 of 18



       28.     After receiving seller information from eBay for the “bestcellphoneaccessories”

eBay user, Otter Products confirmed that the account was registered to Defendants using

Khussayanova’s physical address and Siniko’s phone number.

       29.     On or about April 9, 2020, Otter Products sent Siniko a cease and desist letter,

putting him on specific notice of his illegal activities, demanding that he immediately cease the

sale of any Infringing Products and comply with further demands. Otter Products did not yet

know that Siniko was also affiliated with Khussayanova’s “bestcellphoneaccessories” eBay

account.

       30.     Despite this letter, Defendants’ infringement of the Otter Products Registered

Trademarks continued.

       31.     On or about April 14, 2020, Otter Products made a separate purchase from the

“wholesalephonedeals” eBay user of an “OtterBox” cellphone case (“Third Purchase”).

       32.     Subsequently, Otter Products reviewed the Third Purchase and confirmed that

the Third Purchase was not authentic Otter Products merchandise and did, in fact, bear

counterfeits and infringements of the Otter Products Registered Trademarks.

       33.     The return address for the Third Purchase was again Defendants and after

receiving seller information from eBay for the “wholesalephonedeals” eBay user, Otter

Products confirmed that the account was also registered to Siniko. Siniko confirmed that he has

been using the “wholesalephonedeals” account to see “OtterBox” products.

       34.     On or about May 12, 2020, Otter Products’ attorney contacted Cem Siniko by

telephone. During this conversation Siniko stated that he received the cease and desist letter but

intentionally chose to ignore it and continued selling Infringing Products because he “needed

to make money.” When resolution of this matter was discussed, Siniko stated that he was in the

United States on a visa and will just leave the country to avoid a lawsuit.
          Case 7:20-cv-03915 Document 1 Filed 05/20/20 Page 10 of 18



        35.    Siniko further confirmed that Khussayanova is his girlfriend, and that

Khussayanova is the registered owner of the “bestcellphoneaccessories” eBay account. Siniko

also confirmed that he has been using the “bestcellphoneaccessories” account to sell “OtterBox”

products.

        36.    Despite receiving the cease and desist letter, Defendants continued to sell

additional Infringing Products using the “wholesalephonedeals” eBay user account.

        37.    Defendants were on full notice that their actions were illegal but continued to

infringe the OtterBox Registered Trademarks. Defendants’ infringement is clearly willful.

Further, in an effort to hide their illegal activities, Defendants used two additional eBay

accounts, and therefore, further demonstrating that Defendants’ infringement is clearly willful.

Also, Defendants’ prior patent infringement further demonstrates their clear willfulness to

continue infringing upon Otter Product’s intellectual property. Further, Siniko’s admission to

the deliberate continued sale of Infringing Products despite being on full notice clearly

demonstrates willfulness to infringe.

        38.    Defendants’ offer for sale and actual sale of the Infringing Products in the United

States constitutes an illegal use in commerce of the Otter Products Registered Trademarks in

connection with the sale, offering for sale, or distribution of the Infringing Products.

        39.    The Infringing Products offered for sale and sold by Defendants were not

manufactured, authorized, or sponsored by Otter Products. Thus, consumers will be confused

and disappointed by the differences between the Infringing Products distributed by Defendants

and the genuine Otter Products merchandise manufactured and sold by Otter Products or its

affiliates.

        40.    As a result of Defendants’ actions, Otter Products is losing profits from lost sales

of genuine product, is suffering a loss of enormous goodwill created in its Otter Products
         Case 7:20-cv-03915 Document 1 Filed 05/20/20 Page 11 of 18



Registered Trademarks, and will continue to suffer such loss if Defendants are allowed to

continue their illegal activity.

        41.     Upon information and belief, Defendants have knowingly and willfully engaged

in their illicit activities in direct violation of Otter Products’ rights and/or have shown a blatant

disregard for the same. For these reasons, this qualifies as an exceptional case under 15 U.S.C.

§ 1117(a).

        42.     Otter Products has suffered irreparable injury as a direct and proximate result of

Defendants' wrongful distribution of the Infringing Products.

        43.     Otter Products has no adequate remedy at law.

        44.     Defendants' unlawful acts will undoubtedly persist without judicial intervention.

As such, Defendants must be restrained and enjoined from further violating Otter Products’

well-established rights in and to the Otter Products Registered Trademarks.


                              FIRST CLAIM FOR RELIEF
                        (Trademark Counterfeiting, 15 U.S.C. § 1114)

        45.     Otter Products hereby realleges and incorporates by reference all prior

allegations as set forth in Paragraphs 1 through 44.

        46.     Defendants have knowingly, intentionally, and without the consent of Otter

Products used in commerce reproductions, counterfeits, and/or copies of the Otter Products

Registered Trademarks in connection with the sale, offering for sale, distribution, or advertising

of goods covered by USPTO registrations for the Otter Products Registered Trademarks. Such

use is likely to: cause confusion or mistake or deceive consumers; cause consumers to believe

Defendants’ counterfeit merchandise is affiliated with, sponsored by, authorized or approved

by, or is otherwise associated with Otter Products despite the fact that it is not.

        47.     Defendants’ use of the counterfeit marks was willful and done with the
         Case 7:20-cv-03915 Document 1 Filed 05/20/20 Page 12 of 18



knowledge that the marks are counterfeit, and as such, Defendants' acts constitute willful

trademark counterfeiting in violation of Section 32 of the Lanham Act, 15 U.S.C. § 1114.

       48.     Defendants' acts constitute use in commerce of the Otter Products Registered

Trademarks.

       49.     For the aforementioned reasons, Otter Products is entitled to: (a) damages for all

of Defendants’ profits derived from their unlawful conduct and/or Otter Products’ lost profits

from sales of genuine goods due to Defendants’ conduct, trebled, to the full extent provided

under Sections 35(a) and 35(b) of the Lanham Act, 15 U.S.C. § 1117(a)-(b), or alternatively,

statutory damages in the amount of up to $2,000,000 for each mark counterfeited as provided

by 15 U.S.C. § 1117(c) of the Lanham Act; and (b) reasonable attorneys' fees, investigative

fees, and pre-judgment interest according to 15 U.S.C. § 1117(b).

       50.     Otter Products has no adequate remedy at law for Defendants’ ongoing wrongful

conduct. Otter Products has been, and absent injunctive relief will continue to be, irreparably

harmed by Defendants’ actions.


                             SECOND CLAIM FOR RELIEF
                        (Trademark Infringement, 15 U.S.C. §1114)

       51.     Otter Products hereby realleges and incorporates by reference all prior

allegations as set forth in Paragraphs 1 through 44.

       52.     Defendants have knowingly, intentionally, and without the consent of Otter

Products used in commerce reproductions, counterfeits, and/or copies of the Otter Products

Registered Trademarks in connection with the sale, offering for sale, distribution, or advertising

of goods covered by USPTO registrations for the Otter Products Registered Trademarks. Such

use is likely to: cause confusion or mistake or deceive consumers; cause consumers to believe

Defendants’ counterfeit merchandise is affiliated with, sponsored by, authorized or approved
         Case 7:20-cv-03915 Document 1 Filed 05/20/20 Page 13 of 18



by, or is otherwise associated with Otter Products despite the fact that it is not.

       53.     Defendants’ use of the infringing marks was willful and done with the

knowledge that the marks are infringing, and as such, Defendants' acts constitute willful

trademark infringement in violation of Section 32 of the Lanham Act, 15 U.S.C. § 1114.

       54.     Defendants' acts constitute use in commerce of the Otter Products Registered

Trademarks.

       55.     For the aforementioned reasons, Otter Products is entitled to: (a) damages for all

of Defendants’ profits derived from their unlawful conduct and/or Otter Products’ lost profits

from sales of genuine goods due to Defendants’ conduct to the full extent provided under

Section 35(a) of the Lanham Act, 15 U.S.C. § 1117(a); and (b) reasonable attorneys' fees,

investigative fees, and pre-judgment interest according to 15 U.S.C. § 1117(b).

       56.     Otter Products has no adequate remedy at law for Defendants’ ongoing wrongful

conduct. Otter Products has been, and absent injunctive relief will continue to be, irreparably

harmed by Defendants’ actions.


                           THIRD CLAIM FOR RELIEF
    (Unfair Competition, False Designation of Origin & False Description, 15 U.S.C.
                                      §1125(a))

       57.     Otter Products hereby realleges and incorporates by reference all prior

allegations as set forth in Paragraphs 1 through 44.

       58.     Defendants’ sale, offering for sale, distribution, or advertising of goods bearing

the Otter Products Registered Trademarks constitutes use in commerce of false designations of

origin and false and misleading descriptions and representations that Defendants’ counterfeit

merchandise is affiliated with, sponsored by, authorized or approved by, or is otherwise

associated with Otter Products despite the fact that it is not. As a result of Defendants’
         Case 7:20-cv-03915 Document 1 Filed 05/20/20 Page 14 of 18



unauthorized use of the Otter Products Registered Trademarks, the public is likely to be misled

and confused as to the source, sponsorship, or affiliation of Defendants’ counterfeit

merchandise.

       59.     Defendants’ sale, offering for sale, distribution, or advertising of goods bearing

the Otter Products Registered Trademarks constitutes unfair competition as it is intended to

cause confusion and deceive consumers and trades upon the established reputation and goodwill

of Otter Products.

       60.     Defendants’ conduct is willful, intended to reap the benefit of Otter Products’

established goodwill, and violates Section 43(a) of the Lanham Act, 15 U.S.C. § 1125(a), all to

the severe detriment of Otter Products.

       61.     Defendants’ acts entitle Otter Products to damages for all of Defendants’ profits

derived from their past unlawful conduct and/or for all of Otter Products’ lost profits from lost

sales of genuine goods due to Defendants’ conduct, trebled, to the full extent provided under

Sections 35(a) and 35(b) of the Lanham Act, 15 U.S.C. §1117(a)-(b), or in the alternative to

statutory damages under Section 35(c) of the Lanham Act, 15 U.S.C. §1117(c).

       62.     Otter Products has no adequate remedy at law for Defendants’ ongoing wrongful

conduct. Otter Products has been, and absent injunctive relief will continue to be, irreparably

harmed by Defendants’ actions.


                             FOURTH CLAIM FOR RELIEF
                     (Federal Trademark Dilution, 15U.S.C. § 1125(c))

       63.     Otter Products hereby realleges and incorporates by reference all prior

allegations as set forth in Paragraphs 1 through 44.

       64.     Defendants’ use of the Otter Products Registered Trademarks or marks

confusingly similar thereto in order to sell their products constitutes Defendants’ commercial
           Case 7:20-cv-03915 Document 1 Filed 05/20/20 Page 15 of 18



use in commerce of the Otter Products Registered Trademarks.

         65.     The Otter Products Registered Trademarks are world famous and distinctive.

They achieved such status long prior to Defendants’ activities complained of herein.

         66.     Defendants’ use of the Otter Products Registered Trademarks on the Internet to

advertise unauthorized merchandise constitutes tarnishment of the Otter Products Registered

Trademarks.

         67.     Otter Products is suffering and will continue to suffer irreparable harm from

Defendants’ dilutive activities.

         68.     Defendants’ acts as aforesaid are diluting the distinctive quality of the Otter

Products Registered Trademarks in violation of Section 43(c) of the Lanham Act, 15 U.S.C. §

1125(c).

         69.     Defendants have intentionally and willfully appropriated the Otter Products

Registered Trademarks and traded on Otter Product’s reputation.

         70.     Defendants’ wrongful acts of dilution will continue unless enjoined by this

Court.


                                FIFTH CLAIM FOR RELIEF
               (Unfair and Deceptive Business Practices, N.Y. Gen. Bus. L. § 349)

         71.     Otter Products hereby realleges and incorporates by reference all prior

allegations as set forth in Paragraphs 1 through 44.

         72.     The wrongful conduct of Defendants, including but not limited to, the

distribution of Infringing Products, making false statements, and providing false invoices in

order to conceal its illegal activity constitutes materially misleading and deceptive trade

practices under New York General Business Law § 349.

         73.     This wrongful conduct was consumer-oriented within the meaning of Section
                Case 7:20-cv-03915 Document 1 Filed 05/20/20 Page 16 of 18



349, as it is the intent of Defendants to distribute Counterfeit Product into the marketplace and

therefore harm the general consuming public.

               74.    Because of this deceptive conduct, Otter Products have been and will continue

to be damaged both monetarily and in ways impossible to remedy through monetary judgment.


                                        PRAYER FOR RELIEF

               WHEREFORE, Otter Products respectfully requests that the Court order the following

relief:

          I.          That the Court enter an injunction ordering that Defendants, their agents,

servants, employees, and all other persons in privity or acting in concert with them be enjoined

and restrained from:

    a) using any counterfeit or infringement of the Otter Products Registered Trademarks to
    identify any goods not authorized by Otter Products;

    b) counterfeiting or infringing the Otter Products Registered Trademarks by importing,
    manufacturing, distributing, selling, offering for sale, advertising, promoting, displaying
    any products bearing any simulation, reproduction, counterfeit, or copy of the Otter
    Products Registered Trademarks;

    c) using any simulation, reproduction, counterfeit, or copy of the Otter Products
    Registered Trademarks in connection with the importation, promotion, advertisement,
    display, sale, offering for sale, manufacture, production, circulation or distribution of any
    unauthorized products in such fashion as to relate or connect, or tend to relate or connect,
    such products in any way to Otter Products, or to any goods sold, manufactured, sponsored
    or approved by, or connected with Otter Products,

    d) making any statement or representation whatsoever, or using any false designation of
    origin or false description, or performing any act, which can or is likely to lead the trade or
    public, or individual members thereof, to believe that any services provided, products
    manufactured, distributed, sold or offered for sale, or rented by Defendants are in any way
    associated or connected with Otter Products;

    e) engaging in any other conduct constituting an infringement of the Otter Products
    Registered Trademarks, of Otter Products’ rights in, or to use or to exploit, said trademark,
    or constituting any weakening of Otter Products’ name, reputation and goodwill.

      II.            That Defendants be required to deliver to Otter Products for destruction all
              Case 7:20-cv-03915 Document 1 Filed 05/20/20 Page 17 of 18



unauthorized materials bearing any of the Otter Products Registered Trademarks in association

with unauthorized goods and the means for production of same pursuant to 15 U.S.C. § 1118.

       III.      Requiring Defendants to pay to Otter Products such damages for all of

Defendants’ profits derived from their unlawful conduct and/or Otter Products’ lost profits from

sales of genuine goods due to Defendants’ infringement, counterfeiting, false designation of

origin, unfair competition trebled to the full extent provided under Sections 35(a) and 35(b) of

the Lanham Act, 15 U.S.C. § 1117(a)-(b), or alternatively, statutory damages in the amount of

up to $2,000,000 for each mark counterfeited as provided by 15 U.S.C. § 1117(c) of the Lanham

Act.

       IV.       Ordering that Defendants compensate Otter Products for the costs of this action,

reasonable attorneys' fees, investigative fees and pre-judgment interest according to 15 U.S.C.

§ 1117(b).

       V.        Otter Products be awarded their actual damages and attorneys’ fees pursuant to

N.Y. Gen. Bus. L. § 349.

       VI.       Defendants be required to pay pre-judgment interest on all damages and profits

awards.

   VII.          Directing that this Court retain jurisdiction of this action for the purpose of

enabling Otter Products to apply to the Court at any time for such further orders and

interpretation or execution of any Order entered in this action, for the modification of any such

Order, for the enforcement or compliance therewith and for the punishment of any violations

thereof.

  VIII.          Ordering that pursuant to 11 U.S.C. § 523(a)(6), Defendants be prohibited from

a discharge under 11 U.S.C. § 727 for malicious, willful, and fraudulent injury to Otter Products.

       IX.       Awarding to Otter Products such other and further relief as the Court may deem
         Case 7:20-cv-03915 Document 1 Filed 05/20/20 Page 18 of 18



just and proper, together with the costs and disbursements that Otter Products has incurred in

connection with this action.




                                                 LEE LAW PLLC


Dated: May 20, 2020                              ______________________________________
                                                    Michael Lee (ML6353)
                                                    Lee Law PLLC
                                                    579 Fifth Avenue
                                                    14th Floor
                                                    New York, NY 10017
                                                    Telephone: (212) 621-8239

                                                    Attorneys for Plaintiff
